
	

114 HRES 586 IH: Expressing support for designation of the fourth week in May as “DIPG Awareness Week” to raise awareness and encourage the research into cures for diffuse intrinsic pontine glioma (DIPG) and pediatric cancers in general.
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 586
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Knight (for himself, Ms. Speier, Mr. McCaul, Mr. Van Hollen, Mr. Chabot, Ms. Eshoo, Mr. Cárdenas, and Mr. Conyers) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of the fourth week in May as DIPG Awareness Week to raise awareness and encourage the research into cures for diffuse intrinsic pontine glioma
			 (DIPG) and pediatric cancers in general.
	
	
 Whereas diffuse intrinsic pontine glioma (DIPG) affects 200 to 400 children in the United States each year;
 Whereas brain tumors are the leading cause of cancer-related death in children; Whereas DIPG is the second most common malignant brain tumor of childhood;
 Whereas DIPG is the leading cause of childhood death due to brain tumors; Whereas the median survival is only 9 months;
 Whereas 5-year survival is less than 1 percent; Whereas given the age at diagnosis and the average life expectancy, the number of life years lost annually because of DIPG is approximately 25,000 years of person life lost (calculated as the number of children diagnosed by average of male and female life expectancy from that median age, 300 × 80 = 25,000 years of person life lost annually); and
 Whereas prognosis has not improved for children with DIPG in over 35 years: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of DIPG Awareness Week; (2)encourages all people of the United States to become more informed about diffuse intrinsic pontine glioma (DIPG) and pediatric brain cancer;
 (3)supports expanded research to better understand DIPG, develop effective treatments, and provide comprehensive care for children with DIPG and their families; and
 (4)encourages the NCI and other research funders to elevate their consideration of mortality rate of a type of cancer as well as the life years lost as factors considered during the grant application process.
			
